Title: To George Washington from Major Samuel Ward, Jr., 23 October 1777
From: Ward, Samuel Jr.
To: Washington, George



Sir
Red Bank [N.J.] 23d Octobr 1777

By the desire of Colo. Greene, I congratulate your Excelly on the Success of the Troops under his command, Yesterday. On the 21st Inst. Four Battalions of Germans amounting to 1,200 men commanded by the Baron Donop Colo. Commandant landed at Coopers ferry & Marched the same Evening to Haddonfield. At 3 oClock Yesterday Morning, they marched for this place; when the Guard at Timber Creek bridge were informed of their approach, They took up that Bridge & the Enemy filed off to the Left, and Crossed at a Bridge four miles above. Their Advanced Parties were discovered within a quarter of a mile of the fort at 12 oClock; at half after 4 oClock P.M. They sent a flag to summons the Fort, who was told, that it should never be surrendered; At three quarters after four, They began a Brisk Canonade, and soon after advanced in two Columns to the Attack. They Passed

the Abattis, gained the ditch & some few got over the Pickets, but the fire was so heavy that they soon were drove out again with considerable loss, and retreated precipitately towards Haddonfield. The Enemys loss amounts to—1 Lieut. Colo.—3 Capts.—4 Lieuts. and near 70 killed, and the Baron Donop, His Brigade Major a Captain Lieutenant and upwards of 70 non Commissioned officers & Privates wounded & taken Prisoners. We are also informed that several waggons are taken—The Colo. proposes to send the wounded Officers to Burlington—He also enjoins me to tell your Excellency that both officers & Private men behaved with the greatest Bravery—The Action Lasted 40 minutes—Colo. Greens Regt has 2 Serjts—1 fife & 4 Privates Killd—1 Serjt & 3 Privates wounded and one Captain (who was reconnoitering) taken prisoner—Colo. Angel has 1 Capt. killed—3 Serjts 3 Rank & file—& one Ensign 1 Serjt & 15 R. & file wounded. 2 of Capt. Duplessis Company were Slightly wounded; too many handsome things cannot be said of the Chevalier, who as well as his Officers shewed a truly heroic bravery—there has been Already brought into the Fort near 300 muskits a Considerable number of Swords Cartridge Boxes &c.
There has been a smart firing between ours & the Enemys fleet this morning several fire ships have been sent down the river. and we have seen with the greatest Pleasure the Phenix blown up and a sloop of war in flames.
Colo. Greene[,] Colo. Angel[,] Olney[,] Comstock & all our Officers wish to be most Respectfully presented to you—After wishing you every Blessing I am with the Greatest respect Your Excellys most Obedt Humble Servt

Sam Ward

